IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION ONE

In re the Detention of A.O.,                     )      No. 79996-7-I
                                                 )
STATE OF WASHINGTON,                             )
                          Respondent,

                     v.                          )      UNPUBLISHED OPINION
                                                 )
A.O.,


                               Appellant.        )      FILED:    ~       4k 2019

        PER CURIAM        —   A.O. appeals an order revoking her release to a less restric~tive

alternative from her involuntary commitment. She contends, and the State concedes,

that the order must be vacated because the court entered insufficient findings to support

revocation. ~ In the Matter of the Detention of G.D.,              Wn.App.2d    —,   450 P.3d 668

(2019) (boilerplate findings insufficient to permit meaningful review of determination that

appellant presented a likelihood of serious harm to herself).

        We accept the concession of error and remand for further proceedings consistent

with this opinion.

                          FOR THE COURT: